DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This action is in response to communications filed on 2/5/2021, which amended all claims and cancelled claim 2.  Accordingly, claims 1, 3-9 are pending.
The amendments (or cancellation) of claims 1-9 have fixed the objections raised to claims 2, 3, 5 and 9.  The objections addressed to such claims are thus removed.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is still objected to because of the following informalities: “peek” rather than “peak” is used in paragraphs [0059], and [0062].  
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 8 remain rejected under 112(b) because of the use of the term “head of the unmanned aerial vehicle” has still not been clarified. This term has no further definition in the specification and there is no picture elucidating matters.  An inspection of the art has not produced a consistent use of the term.  
For purposes of this office action, the “head of the unmanned aerial vehicle” refers to the part of the UAV facing upwards when it is resting on the ground in its designed orientation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “BitDrones: Towards Using 3D Nanocopter Displays as Interactive Self-Levitating Programmable Matter” (Gomez).
Gomez teaches an unmanned aerial vehicle control method, (Figs. 5 and 6) comprising:
obtaining, in real time, the motion status information of an unmanned aerial vehicle moving under the effect of a user-applied external force (Figs. 5, 6, Unimanual input techniques, Throw category)
generating at least one unmanned aerial vehicle control instruction based on the motion status information  (inherent in the fact that the drone moves under simulated physics (Throw section, pg. 775));
and controlling the unmanned aerial vehicle to perform a corresponding flight action according to the at least one unmanned aerial vehicle control instruction (inherent in the fact that the 
the unmanned aerial vehicle control method further comprising a step of acquiring a hovering state information of the unmanned aerial vehicle prior to the step of: (a BitDrone is regularly hovering; see pg. 773 Implementation section):
acquiring, in real time, the motion status information of an unmanned aerial vehicle moving under the effect of a user-applied external force (see Throw method of interaction, pg. 776) wherein the hovering state information comprises the a initial position of the unmanned aerial vehicle and a initial direction of the head of the unmanned aerial vehicle (Fig. 2.2, Figs. 5 and 6. BitDrones are regularly hovering in a particular vertical orientation as the initial position);
the motion status information of an unmanned aerial vehicle reflects a magnitude and a direction of the user-applied external force to the unmanned aerial vehicle, the unmanned aerial vehicle performs a flight action corresponding to the user-applied external force ("Upon detecting a throw event, drones will fly in the direction of the throw with simulated momentum and friction that is based on their acceleration when released by the user." pg. 776, Throw section.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez as applied to claim 1 above, and further in view of US Publication 2015/0286216 (Miwa).
wherein the motion status information comprises a linear velocity ("...simulated momentum..." pg. 776, Throw section) and a linear acceleration of the unmanned aerial vehicle ("....based on their acceleration when released by the user." pg. 776, Throw section), and the step of generating at least one unmanned aerial vehicle control instruction based on the motion status information comprises:
generating an unmanned aerial vehicle control instruction according to the linear velocity acquired in real time if the user-applied external force is not the interferential external force. ("…drones will fly in the direction of the throw with simulated momentum…" pg. 776, Throw section)
	Gomez does not teach determining whether or not the user-applied external force under which the unmanned aerial vehicle starts moving is a small, ignorable force (applicant's "interferential external force", or generate an instruction ordering the UAV to return to its initial position in such a case.
	However, Miwa teaches [determining] whether or not the [force] under which the unmanned aerial vehicle starts moving is an interferential external force ("When the force applied to the conveyance device 1 becomes smaller than the command input force ... the control switches ... "[0144])
Miwa also teaches generating a [instruction] for controlling the unmanned aerial vehicle to fly back to the initial position ("[0091]: "Further, when the normal hovering maintaining function is actuated by reading out from the memory 13 the temporary hovering state information stored in the memory 13, the conveyance device 1 can be returned from a movement destination to the original position.")
One skilled in the art at the time  of Applicant’s filing would have used the teaching of Miwa whether or not a user-supplied external force was sufficient to take notice of or not and incorporated it in one of Gomez’s nano-UAVs in order for the UAV to ignore small accidental bumps. The motivation would be to help protect the UAV from accidental deviations. Similarly, one skilled in the art at the time  of Applicant’s filing would have incorporated the teaching of Miwa of a homing mode to make certain 
As for claim 4, Gomez, as modified by Miwa, teaches generating a second instruction for controlling the unmanned aerial vehicle to fly at the linear velocity acquired in real time ("Drones can also be moved to out-of-reach destinations by holding them and physically throwing them in the direction of that destination.  Upon detecting a throw event, drones will fly in the direction of the throw with simulated momentum and friction that is based on their acceleration when released by the user." [(underlining added), pg. 776, Throw section) if the linear velocity acquired in real time is greater than a preset linear velocity threshold (a threshold in acquired velocity is inherent from having a threshold in acceleration/force, as taught by Miwa) 
or generating a third instruction for controlling the unmanned aerial vehicle to stop flying in the direction of a current linear velocity if the linear velocity acquired in real time is smaller than or equal to the preset linear velocity threshold. (This threshold in acquired velocity is inherent from having a threshold in acceleration; otherwise this is simply maintaining the hovering mode, mentioned both in Miwa and in Gomez.)  
As for claim 5, Gomez teaches attenuating the linear velocity of the unmanned aerial vehicle acquired in real time by a first attenuation factor every a preset period and generating the second instruction for controlling the unmanned aerial vehicle to fly at the attenuated linear velocity, since this is simply the UAV slowing down. UAVs typically move under closed-loop control by PIDs (see the section on PID Loops in Gomez, pg. 774) which means that any dynamic control processes are carried out using discrete intervals. Any description of a UAV being told to “slow down” would be carrying out the above steps.
Gomez teaches the slowing down of a UAV (Pg. 776, Throw section) where the UAV flies under simulated momentum and friction.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez, modified by Miwa, and further in view of US Publication 2020/0241575 (Meisenholder et al. (hence Meisenholder)).
As for claim 6, modified Gomez does not teach setting a boomerang mode for use by the UAV. However, Meisenholder teaches a step of setting the flight mode of the unmanned aerial vehicle to be a boomerang mode prior to the step of obtaining, in real time, the motion status information of an unmanned aerial vehicle (See [0087] and [0089]: "...the movement component 220 selects the one or more maneuvers in response to the one or more movement attributes being determined from the sensor input."[0087] "...a predefined homing commands may be responsive to a position of the user and a position of the drone.”[0089])
generating a[n] [instruction] for controlling the unmanned aerial vehicle to fly back to the initial position thereof if [the] flight mode of the unmanned aerial vehicle is the boomerang mode. “ In such instances, once a homing commands is issued, the drone automatically returns to a specific homing location..."[0089])
It would have been obvious to one ordinarily skilled in the art to add the boomerang mode of Meisenholder to the system of Gomez, as modified by Miwa, to incorporate the UAV flying back to an originating spot. The motivation would be for ease of use by the user, so as not to be required to chase after the UAV. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in light of Miwa and as modified by US Pat. 9,671,787 (Foinet).  Gomez teaches generating a[n] [instruction] for controlling the orientation of the head of the unmanned aerial vehicle towards the initial direction of the head of the unmanned aerial vehicle (Fig. 2.2, Figs. 5 and 6. BitDrones are regularly hovering in a particular vertical orientation and the PID loops provide stationkeeping for such)).  Gomez does not teach specifically whether a force applied to the UAV is an interferential one or not. However, Miwa [determining] whether or not the [force] under which the unmanned aerial vehicle starts moving is an interferential external force ("When the force applied to the conveyance device 1 becomes smaller than the command input force ... the control switches ... "[0144]).  One skilled in the art at the time  of Applicant’s filing would have used the teaching of Miwa whether or not a user-supplied external force was sufficient to take notice of or not and incorporated it in one of Gomez’s nano-UAVs in order for the UAV to ignore small accidental bumps. The motivation would be to help protect the UAV from accidental deviations. This holds true whether the bump causes a change in linear velocity or, if a glancing blow, causes the UAV to start spinning.
Gomez does not specifically teach status information with angular velocity or angular acceleration.  However, Foinet teaches the motion status information comprises the angular velocity and the angular acceleration of the unmanned aerial vehicle, (“The most central loop, which is the attitude and angular speed control loop 100, uses the signals provided by gyrometers 102 and, in an attitude and angular speed correction stage 104, compares them to a reference consisted of angular speed set-points.” [0054]) then the step of generating at least one unmanned aerial vehicle control instruction based on the motion status information comprises: [or] generating an unmanned aerial vehicle control instruction according to the angular velocity acquired in real time (“This stage 104 pilots a stage 106 of control of the motors 108 in order to control separately the regime of the different motors to correct the angular speed of the drone by the combined action of the rotors driven by these motors.”[0054])
	A person of ordinary skill in the art as of the time of Applicant’s filing would have included in the method as taught by Gomez, as modified by Miwa, the teaching of Foinet that identification of status information includes angular velocity and angular acceleration, and to generate UAV control instructions
depending on such.  The motivation would be to deal with the case of a spinning UAV, as is mentioned by Foinet [0108].
As for claim 8, Gomez teaches controlling the orientation of the head of the unmanned aerial vehicle towards the current direction but does not specifically teach that the deviation movement involves an angular velocity.  Foinot teaches generating a [fifth] instruction for controlling the orientation of the head of the unmanned aerial vehicle towards the current direction if the angular velocity acquired in real time is smaller than or equal to a preset angular velocity threshold; (See Foinot’s shifting from “fast start” to “stabilization phase” to “Stabilized hovering flight” in Figure 4.)
or generating a sixth instruction for controlling the unmanned aerial vehicle to rotate at the angular velocity acquired in real time if the angular velocity acquired in real time is greater than the preset angular velocity threshold (see Figure 4 Block 206 and its description in text, paragraph [0108], Foinot.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez as already modified by Miwa and by Foinet, in light of Gopalakrishnan Non-Patent Literature (M.S. thesis, Czech Technical University, May 2016). Modified Gomez does not specifically mention attenuating the angular velocity acquired in real time by a second attenuation factor every a preset period and generating the sixth instruction for controlling the unmanned aerial vehicle to rotate at the attenuated angular velocity. Neither does Foinet specifically address attenuation of the angular velocity.   However, analogous to the analysis of claim 5, a UAV slowing its angular spin by closed-loop angular speed control using PIDs automatically carries out such steps.  Such control is known in the art, as shown in Gopalakrishnan (Fig. 3, the last two diagrams.) 
It would have been obvious to one ordinarily skilled in the art as of the time  of Applicant’s filing to combine the method of Gomez, as modified by Miwa and by Foinet, to include the angular slowing down of the UAV as outlined by Gopalakrishnan. The motivation would be to further define the method. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TANYA C SIENKO/Examiner, Art Unit 4145                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661